WASHINGTON, Circuit Justice.
Neither of these claims, on the part of the defendant, can be supported. The-first is made upon the generosity of the government, which might be very proper if presented to the legislative branch of the government, in its real character of .an imperfect obligation. But the attempt to enforce it, in a court of justice, cannot possibly succeed. It could not be countenanced, even against an individual; let the defendant’s counsel call it by what name they please, it is nothing more or less, than to offset a claim of damages sustained by a public officer, against the government. An appeal has been made to the liberality, and we think the justice, of the proper department, which did not succeed. It is impossible for us to assist the defendant.
The claim of the penalties is quite as unfounded. It is immaterial whether the United States, by discontinuing the prosecutions, could legally defeat the defendant of his half of the penalties, or not. If they could not, then the defendant was not injured by this act of the government. He might still have proceeded for his part;' if he could, then, had the act been that of an individual, (the most favourable point in which to view the case for the defendant,) his claim would be for damages sustained; which might be more or less, according ro circumstances; such as his ability to have supported the prosecutions, and that of the person prosecuted, to pay in cases of conviction. But the damages, being unliquidat-ed, could not be offset.
The parties then agreed to withdraw a juror, and to refer the claims of the defendant to the officers of the treasury department.